Filed 6/26/13 P. v. Rico CA2/6
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


THE PEOPLE,                                                                  2d Crim. No. B245551
                                                                          (Super. Ct. No. 2012031741)
     Plaintiff and Respondent,                                                 (Ventura County)

v.

ARMANDO LOMELI RICO,

     Defendant and Appellant.



                   Armando Lomeli Rico appeals from a judgment entered after conviction
upon his plea of guilty to one count of assault by force. (Pen. Code, § 245, subd. (a)(4).)
                   Rico pled guilty to assault by force after he hit a companion in the head
with a beer bottle. The trial court denied his motion to replace counsel and withdraw his
plea. The court suspended imposition of sentence and placed Rico on probation with
terms and conditions that included nine month in county jail.
                   We appointed counsel to represent Rico in this appeal. After counsel's
examination of the record, he filed an opening brief raising no issues.
                   On March 4, 2013, we advised Rico that he had 30 days within which to
personally submit any contentions or issues that he wished to raise on appeal. We have
not received a response.
              We have reviewed the entire record and are satisfied that Rico’s attorney
has fully complied with his responsibilities and that no arguable issues exist. (People v.
Wende (1979) 25 Cal.3d 436, 441.)
              The judgment is affirmed.
              NOT TO BE PUBLISHED.




                                          GILBERT, P.J.


We concur:



              YEGAN, J.



              PERREN, J.




                                             2
                                Kevin G. DeNoce, Judge

                            Superior Court County of Ventura

                           ______________________________


            Richard B. Lennon, under appointment by the Court of Appeal, for
Defendant and Appellant.
            No appearance for Plaintiff and Respondent.




                                           3